Citation Nr: 1733831	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-34 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability greater than 20 percent prior to March 1, 2010, greater than 10 percent from March 1, 2010, to May 2, 2016, and greater than 20 percent as of May 2, 2016.

2.  Entitlement to an increased rating for a lumbar spine disability greater than 20 percent.

3.  Entitlement to an increased rating for right upper extremity radiculopathy greater than 40 percent.

4.  Entitlement to an increased rating for left upper extremity radiculopathy greater than 20 percent prior to November 30, 2011, and greater than 30 percent as of November 30, 2011.

5.  Entitlement to an increased rating for right lower extremity radiculopathy greater than 20 percent.

6.  Entitlement to an increased rating for left lower extremity radiculopathy greater than 10 percent prior to July 19, 2011, and greater than 20 percent as of November July 19, 2011.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 1983, April 1985 to March 1993, and June 1995 to May 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A May 1993 RO rating decision established service connection for cervical spinal stenosis of C5-6, with disc bulging and radiculopathy.

A December 2003 RO rating decision, established service connection for lumbar spine degenerative joint and disc disease.  Service connection was also established separately for radiculopathy of the right lower extremity.  Additionally, service connection for radiculopathy of the left upper extremity was granted.

A November 2006 RO rating decision established service connection for radiculopathy of the left lower extremity.

The present appeal stream was initiated by a claim filed in September 2009.  At that time, the Veteran filed a claim for increased ratings for service-connected upper and lower back disabilities.  He also filed a claim for service connection for PTSD, and stated that he sought a 100 percent disability rating.  That has been interpreted as a claim for a TDIU.

A December 21, 2009, rating decision established granted service connection for radiculopathy of the right upper extremity with a 20 percent rating, effective December 6, 2009.  The RO stated that the 20 percent rating for orthopedic symptoms of the cervical spine disability would be decreased to 10 percent effective March 1, 2010.  The Board has considered whether the decrease from 20 percent to 10 percent by means of the December 2009 RO decision, effective March 1, 2010, constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e).  The Board finds that it does not, as the shift did not affect the combined disability rating or level of compensation paid to the Veteran.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2,316 (1992).   The 20 percent rating for orthopedic symptoms of the lumbar spine was continued.  The claims for service connection for PTSD and entitlement to TDIU were denied.

In February 2010, the Veteran filed a notice of disagreement with the December 2009 RO rating decision.  The Veteran stated that he had pain which radiated down both of his arms and both of his legs.  He described numbness and loss of feeling in all four of his extremities.  He additionally provided more information regarding the PTSD and TDIU claims.

A May 19, 2010, statement of the case addressed the issues of entitlement to a higher rating for a cervical spine disability; entitlement to a higher rating for a lumbar spine disability; entitlement to service connection for PTSD; and entitlement to TDIU.  The Veteran perfected an appeal by submitting VA Form 9 in August 2010.  He indicated that he wanted to appeal all of the issues listed on the statement of the case.

A VA Form 21-0820 dated July 19, 2011, contains a record of a phone call from the Veteran in which he asked about increased ratings for radiculopathy of the bilateral upper and lower extremities.  The RO sent the Veteran a notification letter on November 15, 2011, informing him that claims had been initiated for benefits for radiculopathy of the bilateral upper and bilateral lower extremities.  The letter further informed the Veteran that the claim for benefits was received on July 19, 2011.

In a December 2011 statement, the Veteran stated that he made his request for benefits in 2010, not in 2011.

A May 2012 RO rating decision continued the previously assigned 20 percent rating for radiculopathy of the right lower extremity and assigned an increased 20 percent rating for radiculopathy of the left lower extremity, effective July 19, 2011.  However, as a higher rating was available for left lower extremity radiculopathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A June 2016 RO rating decision assigned an increased 40 percent rating for the right upper extremity radiculopathy, effective December 6, 2009.  However, as a higher rating is available for right upper extremity radiculopathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A June 2016 statement of the case addressed the issue of entitlement to a higher rating for radiculopathy of the right upper extremity.

A September 2016 RO rating decision established service connection for PTSD.  As the grant of service connection comprises a total grant of that benefit sought on appeal, the issue of entitlement to service connection for PTSD is not before the Board.  The RO also granted an increased 30 percent rating for the left upper extremity radiculopathy, effective November 30, 2011.  However, as a higher rating is available for right upper extremity radiculopathy, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

A September 2016 statement of the case addressed the issues of entitlement to a higher rating for radiculopathy of the left upper extremity, entitlement to a higher rating for a lumbar spine disability, entitlement to a higher rating for a cervical spine disability, and entitlement to TDIU.

In October 2016, the RO certified the appeal of the issues of a higher rating for radiculopathy of the left upper extremity, entitlement to a higher rating for a lumbar spine disability, entitlement to a higher rating for a cervical spine disability, and entitlement to TDIU to the Board.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243.  The Veteran's service-connected cervical and lumbar spine disabilities have been rated under Diagnostic Codes 5238 (spinal stenosis) and 5242 (degenerative arthritis of the spine).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Therefore, claims for increased ratings for radiculopathy of the bilateral upper and lower extremities are part of the Veteran's September 2009 claim for increased ratings for service-connected cervical and lumbar spine disabilities, and so although they have not been certified on appeal by the RO, the Board will take jurisdiction of the claims for increased ratings for radiculopathy of the right upper extremity, right lower extremity, and left lower extremity, and they will be considered by the Board for the entire appeal period.

The issues of entitlement to a higher rating for the lumbar spine disability, higher ratings for radiculopathy of the bilateral lower extremities, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has not had intervertebral disc syndrome at any time during the period of appeal and incapacitating episodes of intervertebral disc syndrome are not shown.

2.  Other than the service-connected radiculopathy of the bilateral upper extremities, the Veteran has not had any neurological disabilities associated with the service-connected cervical spine disability at any time during the period of appeal.

3.  Prior March 1, 2010, the Veteran's neck disability was manifested by cervical spine flexion limited to, at worst, 40 degrees and painful motion; no ankylosis was shown.

4.  From March 1, 2010, until May 2, 2016, the Veteran's neck disability was manifested by cervical spine flexion limited to, at worst, 45 degrees and painful motion.

5.  As of May 2, 2016, the Veteran's neck disability was manifested by cervical spine flexion limited to, at worst, 25 degrees and painful motion; no ankylosis was shown.

6.  The Veteran's right upper extremity radiculopathy showed symptoms best characterized as moderate incomplete paralysis in a dominant extremity, with no complete paralysis, throughout the appeals period.

7.  The Veteran's left upper extremity radiculopathy showed symptoms best characterized as moderate incomplete paralysis in a non-dominant extremity, with no complete paralysis, throughout the appeals period.
CONCLUSIONS OF LAW

1.  The criteria for ratings for a cervical spine disability greater than 20 percent prior to March 1, 2010, greater than 10 percent from March 1, 2010 until May 2, 2016, and greater than 20 percent from May 2, 2016, for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  For the entire period on appeal, the criteria for a rating greater than 40 percent for service-connected radiculopathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code 8613 (2016).

3.  For the entire period on appeal, the criteria for a rating of 30 percent, but not higher, for service-connected radiculopathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code 8613 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2009 and August 2010 provided the proper notice to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in May 2016.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

General Law and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Cervical Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted if forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 30 percent rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Service connection for a cervical spine disability with radiculopathy was granted in a May 1993 RO decision.  The present claim for an increased rating was filed in September 2009.

A VA treatment record from March 2009 shows that the Veteran had a full range of motion of the neck.

On VA general examination in December 2009, the Veteran reported having pain that rated a seven on a 0 (low) to 10 (high) pain scale.  His pain was chronic and sharp.  He experienced flare-ups with standing in excess of 15 to 20 minutes and with turning of his head.  His posture was normal.  Forward flexion of the cervical spine was to 40 degrees.  Extension was to 40 degrees.  Bilateral flexion was to 25 degrees.  Bilateral rotation was to 45 degrees.  Pain was exhibited at the endpoints of all ranges of motion.

The Board has considered assigning a rating in excess of 20 percent prior to March 1, 2010.  However, there is no evidence that the Veteran had cervical spine flexion limited to 15 degrees or less or that he has favorable ankylosis of the cervical spine.  In fact, at the December 2009 VA examination, the Veteran was found to have 40 degrees of functional cervical spine flexion.  Ankylosis was not noted.  Therefore, the Board finds that a rating in excess of 20 percent prior to March 1, 2010, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

On VA examination in November 2011, the examiner found that the Veteran did not experience flare-ups.  Forward flexion of the cervical spine was to 45 degrees or greater with no objective evidence of painful motion.  Extension was to 45 degrees or greater with no objective evidence of painful motion.  Right and left lateral flexion were to 45 degrees or greater with no objective evidence of painful motion.  Right and left lateral rotation were to 80 degrees or greater with no objective evidence of painful motion.  Repetitive use testing did not result in any loss of range of motion.  No muscle atrophy was present.  The examiner stated that other than radiculopathy of the bilateral upper extremities, the Veteran did not have any other neurologic abnormalities related to the cervical spine disability.  No incapacitating episodes over the past 12 months had occurred, according to the examiner.

On January 28, 2013, the Veteran underwent a C5-C7 anterior cervical fusion.

A 100 percent rating has been assigned effective January 28, 2013 based on surgical or other treatment necessitating convalescence for the cervical spine disability.  A 10 percent rating was assigned, effective April 1, 2013.

On November 2, 2015, the Veteran underwent a C3-C4 anterior cervical fusion.

A 100 percent rating has been assigned effective November 2, 2015 based on surgical or other treatment necessitating convalescence for the cervical spine disability.  A 10 percent rating was assigned, effective February 1, 2016.

The Board has considered assigning a rating in excess of 10 percent for the periods after March 1, 2010, but prior to May 2, 2016, not covered by the temporary total ratings assigned for convalescence following the spinal surgeries.  However, a review of the record does not show that the Veteran had cervical spine flexion limited to at least 30 degrees or that he had a combined cervical spine range of motion of 170 degrees or less for the period after March 1, 2010, but prior to May 2, 2016.  Further, the medical evidence of record shows that at no time for the period after March 1, 2010, but prior to May 2, 2016, was the Veteran noted to have any symptoms of muscle spasms and guarding related to his cervical spine, let alone severe enough muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour.  While surgical fusion was performed at two levels, the evidence does not show cervical spine ankylosis as a range of motion of the cervical spine remained.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the periods after March 1, 2010, but prior to May 2, 2016, not covered by the temporary total ratings assigned for convalescence following the spinal surgeries.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

On VA examination in May 2016, the Veteran reported that he could not move his neck in any direction during flare-ups.  He stated that during flare-ups, his pain rated a seven on a 0 (low) to 10 (high) pain scale.  The examiner measured forward flexion of the cervical spine to 25 degrees.  Extension was to 15 degrees.  Right lateral flexion was to 25 degrees.  Left lateral flexion was to 30 degrees.  Right and left lateral rotation were each to 30 degrees.  Pain was noted on examination but did not result in further functional loss.  There was evidence of pain with weightbearing.  The Veteran was not able to perform repetitive-use testing due to severe pain.  The examiner felt that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  There was localized tenderness, guarding, or muscle spasm of the cervical spine; however, those symptoms did not result in an abnormal gait or abnormal spinal contour.  No muscle atrophy was present.  There was no ankylosis or any other neurologic findings related to the cervical spine besides radiculopathy.  The examiner opined that the Veteran did not have intervertebral disc syndrome.   

The Board has considered assigning a rating in excess of 20 percent from May 2, 2016.  However, there is no evidence that the Veteran has had cervical spine flexion limited to 15 degrees or less or that he has favorable ankylosis of the cervical spine.  At the May 2016 VA examination, the Veteran was found to have 25 degrees of functional cervical spine flexion.  Ankylosis was not noted.  Therefore, a rating in excess of 20 percent prior to March 1, 2010, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Board notes that throughout the period of appeal, any additional limitation the Veteran may experience due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  There is no other evidence showing that the Veteran has more limitation of motion than that found at VA examinations or in the treatment notes of record.  Thus, with consideration of all pertinent disability factors, the Board finds no appropriate basis for assigning a schedular rating in excess of the ratings already assigned for functional impairment of the cervical spine.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS) based on incapacitating episodes rather than limitation of motion.  However, the May 2016 VA examiner specifically noted that the Veteran did not have IVDS.  Even so, there is no evidence, nor has the Veteran reported, that he experienced incapacitating episodes requiring medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2016).  While the Veteran reported spending some time in bed due to the cervical spine disability, the VA examiners found that the Veteran did not have incapacitating episodes and the evidence does not show that bed rest was prescribed by a physician.

Other than the service-connected radiculopathy of the bilateral upper extremities that will be discussed below, the medical evidence does not show, and the Veteran has not claimed, that he experienced further neurological symptoms attributable to his cervical spine disability throughout the period of appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent prior to March 1, 2010, greater than 10 percent from March 1, 2010, to May 2, 2016, and greater than 20 percent as of May 2, 2016, for a cervical spine disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upper Extremity Radiculopathy

The Veteran's radiculopathy of the bilateral upper extremities has been rated under Diagnostic Code 8613, for paralysis of all radicular groups.  Under Diagnostic Code 8613, mild incomplete paralysis warrants a 20 percent rating for both the major and minor arm.  Moderate incomplete paralysis warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Severe incomplete paralysis warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  Complete paralysis warrants a 90 percent rating for the major arm and an 80 percent rating for the minor arm.  A note accompanying the rating criteria explains that the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8613 (2016).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment. Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just. 38 C.F.R. § 4.6 (2016).

Service connection for left upper extremity radiculopathy was granted in a December 2003 RO rating decision.  The present claim for an increased rating was filed in September 2009.  A September 2016 rating decision assigned an increased 30 percent rating for right upper extremity radiculopathy, effective November 30, 2011.  The Veteran has continued the appeal.

Service connection for right upper extremity radiculopathy was granted in a December 2009 RO rating decision.  A 20 percent disability rating was established, effective December 6, 2009.  The Veteran disagreed with the initial disability rating assigned.  A June 2016 RO rating decision assigned an increased 40 percent rating for the right upper extremity radiculopathy, effective December 6, 2009.  The Veteran has continued the appeal.

On VA general examination in December 2009, the examiner noted that the Veteran was right handed.  The examiner found diminished sensation in the left upper extremity.  There was also diminished sensation in the right upper extremity; however, the examiner found that the decreased sensation was more significant on the left side than on the right side.  The Veteran's coordination was fair.

On VA cervical spine examination in November 2011, the Veteran was noted to have moderate constant pain in the bilateral upper extremities.  Moderate numbness and paresthesias and/or dysesthesias were also present bilaterally.  The examiner opined that the Veteran had moderate radiculopathy of the bilateral upper extremities.  There was involvement of the C5-6, C7, and C8-T1 nerve roots.  

On VA cervical spine examination in May 2016, the examiner indicated that the Veteran experienced moderate bilateral constant pain and mild bilateral paresthesias and/or dysesthesias and numbness.  There was involvement of the C5-6, C7, and C8-T1 nerve roots.  The examiner opined that the radiculopathy of the right and left upper extremities was mild.

Based on the above, the Board finds that the symptomatology of the radiculopathy of the right and left upper extremities is best described as no more than moderate throughout the appeals period.  The Board finds that the criteria for a rating higher than 40 percent for radiculopathy of the right upper extremity have not been met.  However, the criteria for a rating of 30 percent for radiculopathy of the left upper extremity have been met throughout the appeals period.

The Board acknowledges that the objective manifestations recorded by the VA examiner in May 2016 imply that the degree of incomplete paralysis that the Veteran experiences in the bilateral upper extremities is mild.  However, both the November 2011 and May 2016 VA examiners described the Veteran's subjective pain as moderate.  The VA treatment records also show that the Veteran's complaints of pain have been consistent and specific throughout the entire appeal period.  In accounting for the VA examiners' recounting of the Veteran's pain, the reports of the VA treatment records, and the Veteran's subjective reports of his sensory symptoms, the Board finds that the Veteran's symptomatology of the radiculopathy of the right and left upper extremities is best described as moderate throughout the appeals period.  Consequently, a 40 percent rating is warranted throughout the entire period of appeal for moderate incomplete paralysis of the Veteran's right upper extremity, and a 30 percent rating is warranted throughout the entire period of appeal for moderate incomplete paralysis of the Veteran's left upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8613 (2016).

In order to warrant the next higher rating, the evidence must show more severe symptoms.  There must be evidence of severe incomplete paralysis, or complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8613 (2016).  In this matter, the Board relies most heavily on the evidence from the VA examiners.  None of the VA examiners of record found evidence of severe paresthesias or symptomatology of either upper extremity.  The Board further notes that the Veteran has shown no evidence of complete paralysis of the upper extremities at any time during the pertinent appeals period.

The Board finds that the Veteran is only entitled to a 40 percent rating for the radiculopathy of the right upper extremity and a 30 percent rating for the radiculopathy of the left upper extremity throughout the period of appeal, based upon the symptoms of moderate incomplete paralysis symptoms associated with the right (dominant) and left (non-dominant) upper extremities.  The Board notes that the Veteran is competent to report symptoms and credible to the extent that he believes he is entitled to a higher rating for the disability.  The Veteran's statements have partially formed the basis for the assignment of an increased 30 percent rating for radiculopathy of the left upper extremity.  However, to the extent that his competent and credible lay evidence asserts entitlement to an even higher rating, that evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  The Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For those reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where a rating in excess of 40 percent for the radiculopathy of the right upper extremity and a rating in excess of 30 percent for the left upper extremity is warranted.  The evidence of record does not warrant ratings in excess of those now assigned for the Veteran's radiculopathy of the bilateral upper extremities at any other time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2016).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected cervical spine and bilateral upper extremity radiculopathy disabilities at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to the service-connected disabilities.  There is no competent and credible evidence of record that the Veteran has symptoms of those disabilities that are not considered in the rating criteria.  Higher ratings are available, but the symptoms required for those higher ratings to be assigned are not shown.

Considering the variety of ways in which the rating schedule contemplates cervical and neurological disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology and the symptomatology shown is adequately compensated by the available rating criteria.  Thun v. Peake, 22 Vet App 111 (2008).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, the medical evidence does not indicate that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).



ORDER

Entitlement to an increased rating for a cervical spine disability greater than 20 percent prior to March 1, 2010, greater than 10 percent from March 1, 2010, to May 2, 2016, and greater than 20 percent as of May 2, 2016, is denied.

Entitlement to an increased rating for right upper extremity radiculopathy greater than 40 percent is denied.

For the entire period of the appeal, entitlement to a rating of 30 percent, but not higher, for left upper extremity radiculopathy is granted.


REMAND

Concerning the claims for increased ratings for the lumbar spine disability and radiculopathy of the bilateral lower extremities, the Veteran last underwent VA examination of the lower back in November 2011.  He has essentially asserted that his lower back symptoms have increased in severity since that time.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where the evidence of record does not indicate the current state of the Veteran's disability, a more contemporaneous VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  In light of the Veteran's assertions of increased symptoms, and the lack of accompanying VA medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that evaluates the current symptomatology of the low back disability.

In addition to the Veteran's service-connected disabilities, the evidence shows that the Veteran has significant nonservice-connected disabilities.  The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that completion of a vocational opinion would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(g)  Opine to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the surveyor should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


